DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed on 10/12/22 is acknowledged and papers submitted have been placed in the records.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurosawa (US 2011/0149537, previously cited but not used) in view of Thanu et al. (US 2018/0350712, previously cited but not used).

a.	Re claim 1, Kurosawa discloses a module comprising: a module substrate 12 (see fig. 3 and related text; see remaining of disclosure for more details); a first component 10 on a top side of the module substrate; a second component 11 on the top side of the module substrate; and a lid 25 mounted on the [substrate] and covering the first component and the second component; wherein a width W (or W’; see annotated fig. 3 below) of the lid extends past and overhangs a peripheral edge (left or right peripheral edge) of the module substrate, and the lid includes a hanging portion 27 along the width that protrudes downward from a roof 26 of the lid. But Kurosawa does not appear to explicitly disclose a stiffener structure mounted on the top side of the module substrate; and the lid mounted on the stiffener structure.

	However, Thanu et al. disclose a module comprising a lid 140 mounted on a substrate 110 and a stiffener structure 170, the lid covering components 130 mounted on the substrate, the stiffener structure serving to at least lessen the warpage of the module among other benefits (see figs. 1&4-5 and related text; see also [0023]).

	As such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided a stiffener structure mounted on the top side of the module substrate, and the lid mounted on the stiffener structure, and this in order to at least lessen the warpage of the module.


    PNG
    media_image1.png
    934
    1664
    media_image1.png
    Greyscale


b.	Re claim 2, Thanu et al. disclose on figs. 4&5 a configurations of the stiffener surrounding at least three sides of each of the components 130, the stiffener structure including an outer support OS (see annotated figs. 4-5 below) and an inner support IS. As such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the stiffener structure with a shape similar to the one on fig. 4 or fig. 5 of Thanu et al. such as to surround at least three sides of each of the components 10 and 11 on fig. 3 of Kurosawa, and this as either providing such a stiffener according to known configurations or in order to extend the anti-warpage coverage area of the stiffener structure to enhance warpage suppression (see MPEP 2143.D&E&G and 2144.I&II). The modification would have resulted in the stiffener structure including an outer support and an inner support.


    PNG
    media_image2.png
    951
    856
    media_image2.png
    Greyscale


c.	Re claim 8, Thanu et al. disclose using ceramics as material for the stiffener (see [0021]), and as such, it would have been obvious to one skilled in the art before the effective fling date of the invention to have used well-known ceramics with very high thermal conductivity such as aluminum nitride or silicon carbide or alumina for the stiffener, and this as a non-inventive step of using a known material for its known purpose (see MPEP 2144.07). The modification would have resulted in having the stiffener structure formed of a material with a lower coefficient of thermal expansion (CTE) than the lid (the lid 25 is made of copper as per [0049]-[0051] and [0030] of Kurosawa noting that lid 20 is similar to lid 25 except for their shape; the CTE of copper is conventionally known to 16,4 ppm/ºC while the ones of the ceramics mentioned above are conventionally known to be less than 10 ppm/ºC).

Claim(s) 1, 2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thanu et al. (US 2018/0350712, previously cited but not used) in view of Kurosawa (US 2011/0149537, previously cited but not used).

a.	Re claim 1, Thanu et al. disclose a module comprising: a module substrate 110 (see fig. 1 and related text; see remaining of disclosure for more details); a first component 1301 on a top side of the module substrate; a second component 1302 on the top side of the module substrate; a stiffener 170 (figs. 1-5) structure mounted on the top side of the module substrate; and a lid 140 mounted on the stiffener structure and covering the first component and the second component; and the lid includes a hanging portion 152 along [a width] (width of 140 on figs. 2-5) that protrudes downward from a roof 142 of the lid. But Thanu et al. do not appear to explicitly disclose that a width of the lid extends past and overhangs a peripheral edge of the module substrate.

	However, Kurosawa discloses a module similar to the one of Thanu et al. wherein a lid 25 is provided so as to have a width W’ (see annotated fig. 3 above) that extends past and overhangs a peripheral edge of a module substrate, and this in order to improve the heat radiation performance of the lid (see fig. 3 and at least [0053]).

As such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the lid such that a width of the lid extends past and overhangs a peripheral edge of the module substrate in order to improve the heat radiation performance of the lid.

b.	Re claim 2, the stiffener structure includes an outer support OS (see annotated figs. 4-5 above) and an inner support IS.

c.	Re claim 8, the lid 140 is disclosed in [0019] to be made of aluminum and the stiffener is disclosed in [0021] to be made of copper, and for this configuration, the stiffener structure is formed of a material with a lower coefficient of thermal expansion (CTE) than the lid (the CTE of copper is known to be 24 ppm/ºC and the one of copper 16.4 ppm/ºC).

Allowable Subject Matter
Claims 3-7, 9, 16 and 27-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9, 16 and 27-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041. The examiner can normally be reached M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899